Case 19-14324-JDW   Doc 37    Filed 02/27/20 Entered 02/27/20 14:41:53   Desc Main
                             Document      Page 1 of 7
Case 19-14324-JDW   Doc 37    Filed 02/27/20 Entered 02/27/20 14:41:53   Desc Main
                             Document      Page 2 of 7
Case 19-14324-JDW   Doc 37    Filed 02/27/20 Entered 02/27/20 14:41:53   Desc Main
                             Document      Page 3 of 7
Case 19-14324-JDW   Doc 37    Filed 02/27/20 Entered 02/27/20 14:41:53   Desc Main
                             Document      Page 4 of 7
Case 19-14324-JDW   Doc 37    Filed 02/27/20 Entered 02/27/20 14:41:53   Desc Main
                             Document      Page 5 of 7
Case 19-14324-JDW   Doc 37    Filed 02/27/20 Entered 02/27/20 14:41:53   Desc Main
                             Document      Page 6 of 7
Case 19-14324-JDW   Doc 37    Filed 02/27/20 Entered 02/27/20 14:41:53   Desc Main
                             Document      Page 7 of 7
